        Case 2:20-cv-00599-MTL Document 1 Filed 03/24/20 Page 1 of 5




 1 Chet Snider, Esq. SBN 28651
   csnider@angelmedflight.com
 2
   Aviation West Charters, LLC
 3 17851 N. 85 Street, Suite 350
                th

   Scottsdale, Arizona 85255
 4 Telephone: (480) 634-8017

 5 Facsimile: (888) 857-6647

 6 Eamon P. Kelly, Esq.
   (pro hac vice application to be submitted)
 7
   ekelly@sperling-law.com
 8 Sperling & Slater, P.C.
   55 W. Monroe, Suite 3200
 9 Chicago, Illinois 60603

10 Telephone: (312) 641-3200
   Facsimile: (312) 641-6492
11
     Attorneys for Plaintiff
12

13

14                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
15

16 Aviation West Charters, LLC, d/b/a Angel
     MedFlight,                                     No.:
17

18                        Plaintiff,                COMPLAINT

19 v.

20
     BlueCross BlueShield of Illinois,
21
                          Defendant.
22

23

24

25

26

27

28
                                                1
       Case 2:20-cv-00599-MTL Document 1 Filed 03/24/20 Page 2 of 5




 1         Plaintiff Aviation West Charters, LLC d/b/a Angel MedFlight (“Angel
 2 MedFlight”) complains of Defendant BlueCross BlueShield of Illinois (“BlueCross”) as

 3 follows:

 4                                NATURE OF THE ACTION
 5         1.     This is an action for recovery of benefits due under a BlueCross health plan
 6   called BlueEdge HSA 100/80 Embedded Deductible Plan (the “Plan”) pursuant to
 7   Section 502(a)(1)(B) of the Employee Retirement Income Security Act of 1974, 29
 8   U.S.C. § 1132 (“ERISA”).
 9         2.     Angel MedFlight provided air-ambulance transportation to S.J., who is
10   covered by the Plan.
11         3.     Although BlueCross conceded that the transportation was a covered
12   benefit, it breached the terms of the Plan by paying far less for those services than the
13   Plan requires.
14         4.     BlueCross also failed to explain how it arrived at the amount it paid,
15   violating ERISA and the terms of the Plan.
16         5.     Angel MedFlight, as S.J.’s assignee, brings this action requesting an order
17   (i) directing payment of benefits due under the terms of the Plan; (ii) awarding
18   prejudgment interest; and (iii) awarding Angel MedFlight its reasonable attorney’s fees
19   and costs incurred in bringing this action.
20                                          PARTIES
21         6.     Plaintiff Angel MedFlight is a Delaware limited liability company with its
22   principal place of business in Maricopa County, Arizona. It provides specialized
23   transportation services, including licensed air-ambulance services. Angel MedFlight
24   provided transportation services to S.J., who assigned his related claims for benefits to
25   Angel MedFlight.
26         7.     BlueCross insures and administers the Plan, which is governed by ERISA.
27 S.J. was a participant in the Plan at all times relevant to this Complaint. BlueCross has its

28
                                                   2
        Case 2:20-cv-00599-MTL Document 1 Filed 03/24/20 Page 3 of 5




 1 principal place of business in Cook County, Illinois.

 2                                  JURISDICTION AND VENUE
 3           8.     This Court has subject matter jurisdiction over this action pursuant to 29
 4 U.S.C. §§ 1132(e), (f) and 28 U.S.C. § 1331.

 5           9.     Venue is proper under 28 U.S.C. § 1391(b)(2) and 29 U.S.C. § 1132(e)
 6 because the breach took place in this District.

 7                                    FACTUAL ALLEGATIONS
 8           10.    S.J. sustained what his doctor described as a “traumatic crush injury” when a
 9 carport collapsed and fell on top of him.

10           11.    S.J. (who was visiting Canada from his home in Chicago) was examined by
11 doctors at St. Michael’s Hospital in Toronto. Following treatment at St. Michael’s, Dr. Mark

12 Huang, M.D. found that S.J. required “extensive rehabilitation to address his impaired function.”

13 Dr. Huang also found that Shirley Ryan AbilityLab in Chicago, Illinois, was the “closest

14 appropriate facility” for that rehabilitation, and that it was medically necessary for S.J. to transfer

15 to Shirley Ryan by air ambulance.

16           12.    Angel MedFlight attempted to preauthorize the transportation with BlueCross,
17 and safely transported S.J. from St. Michael’s to Shirley Ryan on October 15, 2017.

18           13.    S.J. assigned his benefits claim to Angel MedFlight, and Angel MedFlight
19 submitted a timely claim for benefits on S.J.’s behalf.

20           14.    Although BlueCross initially denied the claim, it ultimately conceded that the
21 services were covered under the terms of the Plan and (acting through another BlueCross entity,

22 GeoBlue) issued payment for the claim in the amount of approximately $75,000. Neither

23 BlueCross nor GeoBlue explained how it arrived at the amount it paid.

24           15.    Angel MedFlight submitted an appeal on S.J.’s behalf, pointing out that (1)
25 BlueCross provided no explanation and no support for its payment amount and (2) BlueCross’

26 payment was inconsistent with the straightforward payment methodology provided for by the

27 Plan, which is as follows:

28
                                                       3
       Case 2:20-cv-00599-MTL Document 1 Filed 03/24/20 Page 4 of 5




 1          Notwithstanding anything else described herein, Providers of ambulance
            services will be paid based on the amount that represents the billed charges from
 2          the majority of the ambulance Providers in the Chicago Metro area as
 3          submitted to the Claim Administrator. Benefits for the Ambulance Transportation
            will be paid at the highest level available under this benefit program. However,
 4          you will be responsible for any charges in excess of this amount.

 5          Plan document, at 66-67 (bolding supplied).

 6          16.    Angel MedFlight included data from Context4Healthcare (an independent
 7 company which maintains a database of “usual and customary” charges for ambulance services

 8 by geographic area) with the appeal, demonstrating that BlueCross’ payment was far less than
 9 the “billed charges” from the majority of providers in the Chicago area.

10          17.    In response, BlueCross continued to fail to explain how it arrived at the low
11 amount it paid (notwithstanding Angel MedFlight’s specific request that it do so), ignored the

12 arguments raised in the appeal, and indicated only that “[t]he claim was processed correctly

13 according the [sic] member’s benefits at 100% of the eligible amount, therefore no further

14 reimbursement is available.”

15          18.    BlueCross also “quoted” language from the Plan which permits it to pay for
16 certain services consistent with Medicare rates—but this language appears nowhere in the Plan

17 document. And even if it did, it could not apply to S.J.’s ambulance transportation. The Plan

18 includes a specific payment methodology for ambulance services, which applies

19 “[n]otwithstanding” any other Plan provisions.

20          19.    BlueCross violated its ERISA obligations and the Plan’s terms by refusing to
21 explain its payment during the administrative process and by paying far less for S.J.’s

22 transportation than the Plan requires.

23          20.    Angel MedFlight, as S.J.’s assignee, is entitled to payment for S.J.’s
24 transportation in the amount required by the Plan.

25                                      CAUSE OF ACTION
26          21.    Plaintiff incorporates and re-alleges each and every allegation contained in
27 the foregoing paragraphs as if set forth fully herein.

28
                                                    4
      Case 2:20-cv-00599-MTL Document 1 Filed 03/24/20 Page 5 of 5




 1         22.     S.J. assigned his benefits claim to Angel MedFlight.
 2         23.     Angel MedFlight is entitled to recover benefits under the terms of the Plan.
 3         24.     Angel MedFlight exhausted the Plan’s internal appeal requirements.
 4         25.     Angel MedFlight is entitled to receive payment for its services in the
 5 amount the Plan requires.

 6                                   PRAYER FOR RELIEF
 7         WHEREFORE, Plaintiff Aviation West Charters, LLC, d/b/a Angel MedFlight
 8   requests judgment in its favor and against Defendant BlueCross BlueShield of Illinois,
 9   as follows:
10         A.      Judgment that Plaintiff is entitled to recover benefits in the amount the Plan
11                 requires;
12         B.      Prejudgment interest;
13         C.      Attorney’s fees and costs;
14         D.      Any and all other damages to which Plaintiff is entitled.
15         DATED this 24th day of March, 2020.
16                                              By    /s/ Chet Snider
17                                                     Chet Snider, Esq.
18

19

20

21

22

23

24

25

26

27

28
                                                  5
